Citation Nr: 1308635	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-20 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right foot injury.

2.  Entitlement to service connection for right foot disability, to include degenerative joint disease, residuals of a bunionectomy, and mycotic and ingrown toenails.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), to which the Veteran's claims file was temporarily brokered for adjudication.  Thereafter, the claims file was transferred back to the RO in Montgomery, Alabama.  

In December 2012, the Veteran testified via videoconference from the Montgomery RO at a hearing before the undersigned, who was designated to conduct that proceeding from the Board's Central Office.  See 38 U.S.C.A. § 7101 (c) (West 2002 & Supp. 2012).  A transcript of the hearing has been associated with the Veteran's Virtual VA efolder and, thus, is considered part of the record.  See Veterans Benefits Administration Fast Letter 11-28 (outlining revised procedures related to electronic records).  

At the outset, the Board recognizes that the Veteran's appeal was initially characterized as a single issue of original service connection.  However, the record reflects that the claim was previously denied in a February 1999 decisional letter, which, for the reasons outlined below, has achieved finality.  In light of that prior final decision, and the fact that the Board has elected to reopen and remand the underlying claim, the appeal is most appropriately characterized as two separate issues, as reflected on the title page.  

Additionally, the Board observes that, while the disability on appeal was initially limited to residuals of a right foot injury, the Veteran has since claimed entitlement to service connection for multiple foot disabilities, including degenerative joint disease, residuals of a bunionectomy, and mycotic and ingrown toenails.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has ruled that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b) , the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, the United States Court of Appeals for Veterans Claims (Veterans Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Veterans Court has stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of a request to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding a Veteran from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Veterans Court has determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

Therefore, applying the dictates of Boggs and Ephraim, the Board finds that, for purposes of reopening with new and material evidence, the Veteran's previously denied claim should continue to be construed as service connection for residuals of a right foot injury.  Conversely, the Board finds that, as such evidence sufficient to reopen the Veteran's claim has been received, the remaining issue should be broadened to include all of the right foot pathology alleged by the Veteran or otherwise suggested by the record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012).

As a final introductory matter, the Board observes that testimony presented at the recent videoconference hearing suggests that the unequal weight bearing associated with the Veteran's right foot disability has caused him to develop additional disabilities in both knees.  The Board considers such testimony tantamount to implicit claims of service connection for right and left knee disabilities, to include as secondary to a right foot disability.  In this regard, the Board is mindful that the Veteran is not yet service connected for any right foot disability.  Nevertheless, in light of the action taken below, the Board finds that agency of original jurisdiction (AOJ) should take appropriate measures to develop the Veteran's bilateral knee claims, to include consideration of a secondary theory of service connection in the event that the right foot claim now on appeal is granted.  Accordingly, the issues of service connection for right and left knee disabilities, to include as secondary to a right foot disability, are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decisional letter issued in February 1999, the RO denied entitlement to service connection for residuals of a right foot injury on the grounds that the Veteran had not submitted any evidence in support of the claim.  

2.  The evidence received since the February 1999 RO decisional letter is new and also material as it relates to unestablished facts necessary to substantiate the claim (evidence of a current disability and continuity of symptomatology) and triggers the duty to assist by providing a medical opinion.


CONCLUSIONS OF LAW

1.  The unappealed February 1999 decisional letter that denied service connection for residuals of a right foot injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The evidence received since the February 1999 decisional letter is both new and material; the claim of entitlement to service connection for residuals of a right foot injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this decision, the Board reopens the Veteran's previously denied service-connection claim and remands that claim for additional development.  As these outcomes are completely favorable to the Veteran, no further discussion of VA's duty to notify and assist is necessary.

II. Reopened Claim

The Veteran seeks to reopen his claim of service connection for residuals of a right foot injury.  A February 1999 RO decisional letter denied that claim on the basis that the Veteran had not responded to its previous development letter, nor otherwise provided any evidence showing why service connection should be established.  The Veteran declined to appeal the RO's denial of his claim.  He also did not submit any new and material evidence with respect to that claim within one year of the February 1999 decisional letter; therefore, that letter is now final.  38 U.S.C.A §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.202; see Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veterans Court has held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 117.

In this case, the Veteran has applied to reopen his claim by submitting a statement from a private podiatrist who has treated him for multiple right foot disabilities, including degenerative joint disease, a hallux valgus deformity (bunion) that required surgery, and mycotic and ingrown toenails.  He also has testified that his treating provider has informed him that the degenerative changes in his right foot had their onset in service.  Additionally, both the Veteran and his son have attested to a continuity of right foot problems that have persisted since the Veteran's active duty, when he reportedly fell and "smashed [his right] big toe" while marching with his rifle company.  See Videoconference hearing transcript, p. 10.

The Board observes that, while lacking the expertise to render opinions on complex medical matters, the Veteran is competent to report what his treating provider has told him regarding the etiology of his current foot problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Similarly, he is competent to attest to ongoing right foot pain, inflammation, and related symptoms that are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  His son is also competent to testify as to symptoms that he has personally observed in the Veteran.  Id.  Moreover, the lay evidence submitted by both parties is presumed credible for the purpose of determining whether it is new and material.  Fortuck, Justus, supra. 

The Board finds that the above lay evidence, in tandem with the statement from the Veteran's podiatrist, is both new and material.  Indeed, that evidence not only was introduced after the initial RO decision but also pertains to unestablished facts necessary to decide the claim.  Specifically, that evidence shows that the Veteran has been diagnosed with multiple right foot disabilities, the symptoms of which have persisted on a continuous basis since his period of active service.  Such evidence of current disability and continuity of symptomatology may be sufficient to grant service connection for one of the Veteran's diagnosed right foot disabilities (degenerative arthritis), which is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b).  Conversely, the Veteran's other documented right foot disabilities fall outside the ambit of 38 C.F.R. § 3.309(a) and, thus, require more than a mere showing of current diagnosis and continuity of symptomatology to warrant service connection.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Even with respect to those disabilities, however, the Veteran's assertions of initial in-service incurrence and persistent symptoms, in conjunction with the positive nexus opinion that his treating provider has reportedly furnished, are at the very least sufficient to trigger the need for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the evidence presented is sufficiently new and material to reopen the Veteran's claim.  See Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that, as new and material evidence has been submitted, the Veteran's previously denied right foot claim is considered reopened.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been presented, the claim for service connection for residuals of a right foot injury is reopened.


REMAND

As detailed above, the Veteran has presented new and material evidence suggesting that his current right foot problems had their onset in service.  Significantly, however, the RO has not adjudicated the merits of that reopened service connection claim in the first instance.  Accordingly, the Board must now remand that claim so that such adjudication may be accomplished, as well as any necessary development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

In this regard, the Board observes that its authority to direct development of issues that have not been adjudicated in the first instance has been recognized by the Federal Circuit.  See Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).  Indeed, that appellate body has held that no law or regulation precludes decision makers at the Board, or elsewhere in VA, from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Accordingly, the Board is within its discretion to request the procurement of private and VA medical records, and an additional VA examination and etiological opinion, in support of the Veteran's reopened claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c)(4), 3.326(a) (2011); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that service and VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a Veteran's claim); Robinette v. Brown, 8 Vet. App. 69 (1995) (noting that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim).

With respect to records procurement, the Board observes that the Veteran recently testified that his private podiatrist ("Dr. R.") has not only treated him extensively for multiple right foot disabilities but also has advised him that those disabilities had their onset in the Marine Corps.  Significantly, however, the only evidence of record from that private clinician is a December 2009 written statement, which documents the Veteran's currently diagnosed foot disabilities but does not attribute any of them to his period of service.  Therefore, in light of the Veteran's testimony, it appears that additional treatment records from that private clinician may be outstanding and reasonable efforts to obtain those missing records should be made on remand.  

Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of Dr. R.'s treatment records.  Then, if the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or make a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012) (enunciating the recent changes to 38 U.S.C.A. § 5103A(2)(B), under which the 'Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records').  

Efforts should also be made to obtain any additional VA treatment records that remain outstanding.  The Veteran testified at his videoconference hearing that he has received orthopedic shoes through his local VA Medical Center in Birmingham, Alabama.  See Videoconference hearing transcript, p. 12.  However, the most recently available VA medical records, dated in September 2009, appear to have been generated before he received that clinical footwear.  As it therefore appears that the Veteran visited the Birmingham VA Medical Center for relevant treatment after September 2009, any records of that subsequent treatment should be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Board observes that the Veteran, by his son's account, "went to the VA a lot" for foot problems several decades before filing a claim for service connection.  See Videoconference hearing transcript, p. 13.  The son further testified that the Veteran may have received cortisone shots for his right foot symptoms from a "Dr. L." who used to work at the Birmingham VA Medical Center.  Id.  In light of the son's testimony, the Board finds that efforts should be made to obtain any records of VA treatment received prior to January 9, 2002 (the date of the earliest VA treatment currently of record).  

In addition to foregoing development, the Board finds that a VA examination and etiological opinion are warranted in support of the Veteran's reopened claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In arriving at this conclusion, the Board has considered whether the evidence used to reopen the Veteran's claim is sufficient to grant it on the merits.  Such evidence, as discussed above, includes current clinical diagnoses of right foot disabilities and written statements and testimony suggesting a continuity of right foot symptomatology since service.  Significantly, however, such evidence of continuity of symptomatology is no longer sufficient to establish in-service incurrence and nexus with respect to the majority of the Veteran's currently diagnosed foot disabilities, which are beyond the purview of 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Moreover, while cognizant that one of the Veteran's documented right foot disabilities - arthritis - falls within the category of chronic diseases listed in 38 C.F.R. § 3.309, the Board finds that service connection for this particular condition is not yet warranted based upon the existing record.  In this regard, the Board has considered the Veteran's current account of continuous right foot symptomatology, but finds that this account must be balanced against the lack of documented complaints or clinical findings of right foot injuries in service or for several decades thereafter.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Furthermore, while the Veteran reports that his podiatrist has related his current right foot problems to service, such alleged evidence of a medical nexus, while presumed credible for the purposes of reopening his claim, is subject to a higher evidentiary standard when considered on the merits.  

While the evidence of record is insufficient to grant the Veteran's right foot claim, it is more than enough to trigger the need for a VA examination.  Indeed, the Veterans Court has held that the low threshold for obtaining medical examinations is met wherever there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.)  McLendon, supra. Such evidence has been presented here, as the Board has already acknowledged in its determination to reopen the Veteran's right foot claim.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the Veteran should be afforded a VA examination and an etiological opinion that takes into account all the pertinent lay and clinical evidence of record, including any evidence obtained pursuant to this remand.
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from the Veteran's private podiatrist, "Dr. R."  In light of the recent changes to 38 U.S.C.A. § 5103A(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal findings can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be documented in the paper claims file and/or the Virtual VA efolder.

2.  Obtain and associate all outstanding records from the VA Medical Center in Birmingham, Alabama, dated prior to January 9, 2002, and after September 2009.
3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current right foot disability.  All appropriate tests should be conducted.  The entire record (i.e., the paper claims file and the Virtual VA efolder) should be reviewed by the examiner, and the examination report should note that review.  
The examiner should address whether any currently diagnosed right foot disability, to specifically include degenerative joint disease, residuals of a bunionectomy, and mycotic and ingrown toenails, at least as likely as not (a probability of 50 percent or greater) began in or is related to the Veteran's active service.  A complete rationale for the opinion must be provided.  
Also, for the purposes of providing the above opinion, the reviewing clinician should accept as true the Veteran's account of falling and injuring his right foot while marching with his Rifle Company during his period of active service.  The examiner also should accept as true the Veteran's account, and that of his son, regarding the continuous right foot pain and related symptoms he has experienced since leaving the Marine Corps.  
4.  Next, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the agency of original jurisdiction must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
5.  Finally, after completing the aforementioned actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, considering all applicable rating criteria.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


